Citation Nr: 0314026	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  02-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for intestinal problems 
(variously diagnosed as loss of colon, loss of intestine, 
loss of bowel, hernia, irritable bowel, and ulcerative 
colitis) secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 2002 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2003, the veteran testified at a hearing before 
the undersigned Acting Member of the Board sitting at the RO.  
A transcript of this hearing was prepared and is associated 
with the claims folder. 


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA) and 
corresponding implementing regulation, VA has a duty to 
assist veterans and other claimants in obtaining evidence 
necessary to substantiate the claim under certain 
circumstances.  38 U.S.C.A. § 5100 et seq. (West 2002); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
One way that VA will assist claimants is by making efforts to 
obtain relevant records, including medical records, from 
government and private sources.  See 38 C.F.R. § 3.156(c)(1)-
(2).  In this regard, the Board notes that the veteran has 
asserted recent private medical treatment for his claimed 
intestinal problems at Desert Springs Hospital in 2001 as 
well as recent treatment from Dr. John Andrewjeski.  As these 
records are not presently associated with the claims folder, 
an effort should be made to obtain them.  

The veteran has also reported treatment at the VA Medical 
Center in St. Petersburg, Florida, from 1989 through 1994.  A 
review of the claims folder indicates that these VA treatment 
records are not associated with the claims folder.  The 
procurement of such pertinent medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In light of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
claimed service-connected intestinal 
problems during the period of 1989 to the 
present.  Thereafter, the RO should 
obtain records from each health care 
provider the veteran identifies.  In 
particular, the RO should make 
arrangements to obtain complete clinical 
records of treatment for intestinal 
problems from Desert Springs Hospital and 
Dr. John Andrewjeski.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in St. Petersburg, Florida, for 
any treatment for intestinal problems 
during the period of 1989 through 1994.  
This request should include the following 
types of records:  Outpatient Treatment 
Records, Notes, Discharge Summaries, 
Consults, Diet and Nutrition Assessments, 
Procedures, Problem List, and Confirmed 
Diagnoses.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

4.  Following completion of the above, 
the RO should review the claim on appeal.  
If the veteran's claim remains denied, 
either in whole or in part, a 
supplemental statement of the case should 
be issued to the veteran, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

	(CONTINUED ON NEXT PAGE)



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	HARVEY ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




